Citation Nr: 1110351	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  07-06 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for nasal disability.

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and A.C.


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1952 to June 1975. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for "a lung disease characterized by breathing problems."  A timely appeal was noted from that decision.

A hearing on these matters was held before the undersigned Veterans Law Judge on October 11, 2007.  A copy of the hearing transcript has been associated with the file.

In July 2009, the Board remanded the matter to the RO (via the Appeals Management Center (AMC)) for further evidentiary development.  After completion of the requested development, the case is back before the Board for further appellate action.

In March 2010, the Board issued a decision denying entitlement to service connection for chronic obstructive pulmonary disease, claimed as lung disease characterized by breathing problems, to include as due to exposure to herbicides.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2011, a Joint Motion for Partial Remand (Joint Motion) was brought before the Court.  The appellant abandoned that part of the Board decision that denied service connection for chronic obstructive pulmonary disease.  A claim of service connection for nasal disability, other than inverted papilloma was remanded for additional development in accordance with the Joint Motion.  In an Order dated that same month, the Court granted the Joint Motion, and remanded the case to the Board for readjudication consistent with its Order.

The Court has held that a claimant may satisfy the requirement to identify the benefit sought by merely referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim).  In the January 2011 Joint Motion, the parties agreed that the Board erred in its March 2010 decision by failing to adjudicate all issues reasonably raised by the record.  See, e.g., Beverly v. Nicholson, 19 Vet.App. 294 (2005).  The parties specifically pointed to an October 2005 VA examination report and a January 2010 informal hearing presentation in which the Veteran referenced a potential nexus between his military service and his nasal and sinus disability.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, rhinosinusitis and nasal polyposis had its onset in service.


CONCLUSION OF LAW

Rhinosinusitis and nasal polyposis were incurred in service.  38 U.S.C.A. §§ 1110, 5107  (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated November 2004, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims for service connection; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  In March 2006, the Veteran was notified of the way initial disability ratings and effective dates are established. 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  The Veteran has been medically evaluated in conjunction with his claims.  The duties to notify and assist have been met. 

Service Connection for Nasal Disability 

Review of the Veteran's service treatment records shows that he was treated for rhinitis and sinus complaints on several occasions during his service.  In May 1973, the Veteran reported "sinus problems."  In October 1974, the Veteran was treated for pain and pressure behind the eyes, and along the bridge of the nose, cheekbones, and forehead.  The impression was sinusitis.  His May 1975 discharge examination references sinus abnormalities, including "post nasal drip."  The examination report refers to a constant nasal congestion since being stationed at that base.  

Post-service clinical notes show that the Veteran has been treated for complaints referable to the sinuses since his discharge from active service.  A February 1976 clinical note, dated less than a year after the Veteran's discharge, contains a report of sinus congestion described as "stuffy nose with rhinorrhea and pain ... since 1971.  [The Veteran] was told to have allergy and to take pills for the rest of his life."  The diagnosis was left nasal polyps and mild sinusitis.  Similar reports and findings were found on a private medical examination dated March 1976.   The Veteran has continued to report sinus symptoms since his discharge from service.

On VA examination in October 2005, the Veteran reported airway obstruction, postnasal drainage, pain and pressure in the left maxillary sinus, and clear rhinorrhea since his discharge from active service.  On physical examination, the right nasal cavity was observed to be hyperemic with signs of inflammation and crusting.  Clear rhinorrhea and polypoid changes were also noted.  The left nasal cavity showed "diffuse crusting and mucopus as well as some polypoid changes."  The diagnoses included history of chronic rhinosinusitis and nasal polyposis.  The examiner found that "it is certainly reasonable" that these arose during the Veteran's service and that he should be service connected.  No evidence has been received that rebuts the examiner's findings, which are reasonably based on a review of the claims folder and a physical examination of the Veteran.  

In light of the in-service findings of sinus symptoms, the post- service medical findings indicative of a continuity of symptomatology since service, and the VA examiner's findings, the Board finds the evidence is at least in equipoise regarding the Veteran's claim that "nasal disability", characterized as chronic rhinosinusitis and nasal polyposis had its onset in service.  Resolving all doubt in the Veteran's favor, the Board concludes that service connection is warranted.  


ORDER

Service connection for rhinosinusitis and nasal polyposis is granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


